

117 HR 466 IH: Paris Climate Accord Accountability Act
U.S. House of Representatives
2021-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 466IN THE HOUSE OF REPRESENTATIVESJanuary 25, 2021Mr. Gonzalez of Ohio (for himself, Mr. Hagedorn, Mr. Joyce of Pennsylvania, Mr. Tiffany, Mr. Steil, Mr. Guest, Mr. Balderson, Mr. Meijer, and Mr. Armstrong) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit the use of funds to provide for the United States to become a party to the Paris Agreement.1.Short titleThis Act may be cited as the Paris Climate Accord Accountability Act. 2.Prohibition on use of funds to provide for the United States to become a party to the Paris AgreementNotwithstanding any other provision of law, no funds are authorized to be appropriated, obligated, or expended to take any action to provide for the United States to become a party to the Paris Agreement unless the Senate provides its advice and consent to ratification of the Paris Agreement.3.Paris Agreement definedIn this Act, the term Paris Agreement means the decision by the United Nations Framework Convention on Climate Change’s 21st Conference of Parties in Paris, France, adopted December 12, 2015. 